Lochrane, C. J.
This was a bill filed by Byrd, as administrator, alleging that his intestate, and the intestate of the plaintiff in error, both being in life, bought together certain property in Dooly county, including the Danvil Ferry and its franchises; but Lewis took the title to the same in his own name, and made a deed to Byrd for one-half of the said ferry and franchise, and lot of land number sixty-three, taking the note of Byrd, for $793 94, the balance due. The bill alleges two payments by Benton Byrd, the intestate, amounting to some $500 00, and that he turned over the whole of the money collected for ferriage to the discharge of the balance of said debt, which he avers amounted to some $487 70, up to July, 1869, one-half of which belonged to Benton Byrd, and that the estate of Lewis has collected from the profits of said ferry some $600 00, one-half of which belonged to said Byrd. The bill also alleges the expenditure of some $500 00, of which one-half belonged to said intestate. It also alleges the death of the contracting parties, their great intimacy and confidence with each other, and their decease without any final settlement between them; avers full payment of the outstanding liability, the institution of suits in Mitchell county for balance on account alleged to be due, and action of ejectment, and prays an account and injunction restraining said suits, *629with the usual prayers for process, relief, etc. Original affidavits are attached to this bill, supporting the allegations contained therein, and also a motion to dismiss the same for want of equity. The Court overruled the demurrer and motion, and granted the injunction prayed for, which judgment by the Court forms the basis of the writ of error upon which the case comes before this Court for review.
Upon examination of the bill, we think the Superior Court had jurisdiction to grant the injunction and enjoin the actions at law until a hearing could be had upon the bill; and we think there was ample equity in the bill as presented to the Court. The facts alleged being all admitted to be true by the demurrer, the purchase-money for which this suit was instituted, and out of which the action of ejectment grew was fully paid off and discharged, and it would be inequitable to permit the parties to proceed with these actions, if the facts alleged are true.
Judgment affirmed.